Citation Nr: 0510046	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  00-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic persistent 
abnormal menses.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991, and had subsequent periods of reserve duty.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In October 2003, the Board Remanded the matter for further 
development, to include affording the veteran a VA 
examination.  A review of the record shows that the RO has 
complied with all remand instructions, to the extent 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim has been obtained by the RO, 
and the RO has notified her of the type of evidence needed to 
substantiate her claim.

2.  There is no probative evidence that the veteran's chronic 
abnormal menses was incurred in or aggravated by active duty 
service. 



CONCLUSION OF LAW

Chronic abnormal menses was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, an application 
claiming entitlement to service connection for chronic 
abnormal menses was received in July 1999.  A February 2000 
rating decision denied service connection.  The veteran filed 
a timely Notice of Disagreement in August 2000, and a 
Statement of the Case was issued in October 2000.  A timely 
substantive appeal was filed and a Supplemental Statement of 
the Case was issued in October 2002, which contained 
provisions regarding the VCAA.  The matter was certified to 
the Board, and as previously noted, the matter was remanded 
in October 2003 for further development consistent with the 
VCAA.  Subsequently, a VCAA letter was issued in April 2004.  
This letter notified the veteran of what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in April 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to re-certification to the Board.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, treatment records from the VA Medical Center (VAMC) in 
Boston, Massachusetts, and private records from the Boston 
Medical Center.  There is no indication of relevant, 
outstanding records which would support the veteran's claim 
for service connection.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004).  

The veteran was afforded VA medical examinations in May 1995, 
September 1999, and May 2004.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issue of entitlement to service 
connection.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Thus, the Board finds that another examination is not 
necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

An examination performed for enlistment services reflects 
that in July 1989, the veteran underwent intra-abdominal 
surgery for removal of a cyst.  Service medical records are 
negative for reports of abnormal bleeding or abnormal 
menstruation in service.  A Report of Medical History 
completed on April 3, 1991, reported being treated for a 
female disorder and a change in menstrual pattern, however, 
no further details were reported.  A physical examination 
performed that same date, reflects bilateral lower abdominal 
pain.  A Report of Medical History completed on April 17, 
denies treatment for a female disorder or a change in 
menstrual pattern.  The veteran separated from active service 
in April 1991, although she did remain in the reserves.  At 
the time of separation, the veteran was reportedly pregnant.  
A post-service June 1991 gynecological examination reflects a 
normal examination, and indicates that the veteran's 
pregnancy was terminated.  

In February 1992, the veteran underwent an examination and 
complained that she had not menstruated for three months and 
had unprotected intercourse.  The examiner questioned whether 
the veteran was pregnant.

A June 1992 examination noted normal menstruation.

In May 1995, the veteran underwent a VA examination for 
irregular menses.  She stated that since the onset of menses, 
in her early teens, she had regular four day cycles with 
medium flow.  She was prescribed an oral contraceptive and 
had breakthrough bleeding when her pill dose schedule 
fluctuated by a few hours, so she changed to othro-noveum.  
She did not like the way it made her feel so she discontinued 
this approximately a year prior and an oral contraceptive was 
prescribed by her treating physician.  Since that time, she 
reported two episodes of a delay in menses, the first 
incident in September 1994, and two months later she 
described a heavy flow and stated her belief that she could 
have had a miscarriage.  At the time of the examination, the 
veteran was not taking birth control.

In September 1999, the veteran underwent another VA 
examination.  She reported irregular menstrual periods and 
bleeding for "some time."  The veteran reported that she 
began using birth control medication in 1991, and also 
reported the use of Depo-Provera shots.  The veteran 
complained of persistent vaginal bleeding, and resulting 
anemia.  The examiner diagnosed abnormal menstrual periods.

An examination reported dated in October 2000 notes the 
veteran's report that persistent intermittent vaginal 
bleeding began during service after recovering from a very 
painful shot in the buttocks.  Since then, she reported 
chronic intermittent problems with breakthrough bleeding, 
often bleeding for three weeks at a time.

Correspondence dated in December 2001, from the veteran's 
primary care doctor Dr. Susan Frayne from the VA Women's 
Health Center in Boston, stated that the veteran began 
treatment in 1993 when she presented with chronic symptoms, 
including chronic pelvic pain and abnormal menses, that she 
reported began in service.

In May 2004, the veteran was afforded a VA examination.  The 
veteran reported chronic persistent abnormal vaginal bleeding 
since service.  The veteran reported that the bleeding began 
during service, and she was seen by a medic who thought she 
was pregnant because of spotting.  The examiner noted a post-
service diagnosis of menorrhagia of an undetermined nature 
from the Women's Health Clinic, and treatment for persistent 
abnormal vaginal bleeding treated unsuccessfully with a 
variety of hormone preparation, both oral and injection, over 
the next 10 years.  She was treated at Boston Medical Center 
with hormone therapy which was ineffective and the diagnosis 
was, again, chronic persistent abnormal bleeding of an 
undetermined origin.  As a result, in July 2002, a total 
abdominal hysterectomy and unilateral oopherectomy were 
performed.  Consequently, chronic abnormal vaginal bleeding 
was resolved post total abdominal hysterectomy.  A January 
2005 addendum from the VA examiner noted that the veteran's 
chronic abnormal vaginal bleeding was "of an undetermined 
origin.  The total abdominal hysterectomy resolved the 
problem.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  It is apparent that the veteran suffered 
from persistent abnormal vaginal bleeding, which was resolved 
subsequent to a total abdominal hysterectomy in July 2002.  
There is no indication, however, that the veteran's 
persistent abnormal vaginal bleeding is etiologically related 
to service.  

Service medical records are negative for complaints of 
abnormal menses or abnormal vaginal bleeding.  A Report of 
Medical History completed on April 4, 1991, states in the 
affirmative that the veteran had a female disorder and 
experienced changes in her menstrual cycle; however, a Report 
of Medical History completed on April 17, denies the same.  A 
physical examination completed on April 4, is negative for 
abnormal menses.  

A post-service gynecological examination performed in June 
1991 was normal.  In February 1992, the veteran reported no 
menstruation for three months.  At the May 1995 VA 
examination, the veteran described changes in her cycle and 
the use of oral contraceptives.  At this examination, she 
reported the first delay of menses in September 1994.  She 
did not discuss any symptomatology related to service.  At 
the September 1999 VA examination, the veteran reported 
irregular menstrual periods and bleeding for "some time" 
but did not specifically reference any incidents in service.  
In October 2000, the veteran reported that her intermittent 
vaginal bleeding began during service, subsequent to a 
painful shot.  In May 2004, the veteran reported that during 
service she was seen by a medic who thought she was pregnant 
due to spotting.  The service medical records do not reflect 
such a visit or symptomatology.  

Based on a review of the veteran's medical records and as 
opined by the May 2004 VA examiner, the origin of the 
veteran's chronic abnormal bleeding was undetermined, and a 
July 2002 total abdominal hysterectomy resolved the disorder.  
During service, the veteran's medical records are negative 
for reports or findings of abnormal menses or abnormal 
bleeding.  A June 2001 post-service examination reflects a 
normal gynecological examination.  The first indication of 
any irregularity was in February 1992 when the veteran 
reported that she had not menstruated for three months.  As 
there is no medical evidence to show an etiological 
relationship to service, the veteran's claim must be denied.

The Board has considered the veteran's assertions that her 
chronic abnormal menses is related to service; however, there 
is no medical evidence to support these contentions.  
Additionally, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the veteran's 
claim of service connection for chronic abnormal menses.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) .



ORDER

Entitlement to service connection for chronic abnormal menses 
is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


